Citation Nr: 0942912	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-35 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1971until June 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A psychiatric disorder was not manifest during service 
and is not attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  A psychiatric disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  We also note 
that specific notice required under 38 C.F.R. § 3.304(f)(4), 
discussed in further detail below, was provided by way of a 
letter to the Veteran in October 2007.  Furthermore, the 
claim was readjudicated with the issuance of a supplemental 
statement of the case in August 2009.  Consequently, the 
Board finds that any timing deficiency has been appropriately 
cured and that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007)

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that during a July 2007 hearing, the 
undersigned identified a potential evidentiary defect and 
provided the Veteran with a 30 day opportunity to submit 
additional evidence.  This notice further supplements the 
notice requirements of the VCAA and complies with 30 C.F.R. § 
3.103.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and service personnel 
records have been obtained as have records of VA treatment

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a psychiatric disorder and a 
psychiatric examination at separation was normal.  Moreover, 
the post-service evidence does not indicate that the Veteran 
suffers from PTSD, the claimed condition.  Furthermore, the 
record does not include competent evidence indicating a 
relationship between the current psychiatric complaints and 
active service.  For all of these reasons, the evidence does 
not indicate that the claimed disability may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a July 2007 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for post-traumatic stress disorder 
requires (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the Veteran engaged in combat with the enemy. Gaines v. West, 
11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.305(f)(4) 
(2008).  In this case the Board has noted that the Veteran 
received specialized notice to this effect in a letter of 
October 2007.

Before analyzing the facts of this case, the Board notes that 
the Court of Appeals for Veterans Claims has held that a 
claim for service connection for PTSD may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits 
or that the Secretary obtains in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  To that end, 
the Board's review includes analysis of the Veteran's claim 
for PTSD as well as an acquired psychiatric disorder.

The Veteran claims to suffer from PTSD as a result of 
assaults during service.  Specifically, he claims that while 
working as a military police officer and correctional 
officer, he was assaulted by inmates.  As an initial matter, 
the Board notes that the Veteran has not alleged that the 
claimed disability was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

The Veteran's service treatment records do not reflect 
treatment or complaints referable to PTSD or an acquired 
psychiatric disorder and a psychiatric examination at 
separation was normal.

Following separation, the record first shows complaints 
referable to PTSD in May 2005.  At that time the Veteran was 
screened for the disorder and was diagnosed as having "sub 
clinical PTSS."  The Veteran reported having a one year 
history of nightmares relating to his experience in Vietnam 
working as a military policeman (MP) at Lon Bhin Jail.  
Service personnel records confirm the Veteran's in-service 
military occupations were as an MP and as a corrections 
specialist.  The Veteran denied having such nightmares when 
he first returned from Vietnam and the evaluator speculated 
that nightmares may be related to news coming our of Iraq of 
prison abuses.  The Veteran reported that he used to be very 
outgoing but could no longer cope.  He reported that he had 
felt depressed for roughly one year.  He also reported crying 
when he thought about "what happened in Vietnam."  After 
reviewing the Veteran's symptoms, the evaluator diagnosed the 
Veteran with depression, not otherwise specified, and sub 
clinical PTSS.  In so finding, the evaluator did not 
attribute the remote onset to a diagnosis to service, and 
noted that that inadequate income and unemployment were the 
primary environmental factors affecting the Veteran's 
diagnosis.
 
In March 2005, the Veteran indicated that while in Vietnam, 
he worked at a stockade where he observed injured and dead 
persons.  He indicated that he had painful memories, 
nightmares and flashbacks relating to events in Vietnam.  He 
also related having sleep disturbances, social withdraw and 
isolation.  The Veteran stated that when he hears about the 
war in Iraq, his depression and stress become worse.

In August 2005, his diagnosis was verified and the primary 
symptom was difficulty falling asleep.  The Veteran denied 
early morning fatigue, suicidal or homicidal thoughts, and 
indicated that he had never taken any medication for 
depression or anxiety.

In a hearing before the undersigned in July 2007, the Veteran 
stated that, in addition assaults by inmates, he was subject 
to sniper fire and could hear the  explosion of bombs from 
his location.  He indicated that between entering active 
service and separation, he became much more withdrawn form 
friends and family.

In March 2008, the Veteran was described as showing partial 
vegetative signs of depression.  He had some difficulty 
falling asleep and occasional early morning awakening, but 
usually this was to go to the bathroom.  He did not have 
severe fatigue in the early morning and his thinking was 
linear and goal directed.  He indicated that he heard some 
voices but that he had difficulty clarifying these.  He 
denied thought insertion, stealing, and transmission.  The 
evaluating physician indicated that the Veteran has a 
possible underlying psychosis but that such psychosis could 
not be clarified.  His diagnosis was depressive disorder, not 
otherwise specified.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, symptoms of a psychiatric disorder are 
capable of lay observation and thus his statements relating 
to such symptoms constitute competent evidence.  Again, 
service treatment records do not reflect in-service 
complaints referable to PTSD and the psychiatric examination 
at separation was normal.  A review of the record shows the 
Veteran to be credible in his description of symptomatology, 
however PTSD has never been diagnosed.  Rather, despite PTSD 
screening and the recording of his symptoms and reported 
stressors, it was determined that the most accurate diagnosis 
was depression MOS.  

The Board reiterates, furthermore, that even an expansive 
view of the Veteran's claim under Clemons does not warrant a 
grant of service connection for an acquired psychiatric 
disorder other than PTSD.  To that end we repeat that no 
competent evidence of record indicates that the Veteran's 
diagnosed depression is related to service.  Specifically, 
there were no complaints, findings, or manifestations of a 
psychiatric disorder during service and the separation 
examination discloses that the Veteran's psychiatric state 
was normal.  We also note that although the Veteran reported 
that he had some minor problems following service in Vietnam, 
these issues resolved themselves.  More importantly, at the 
time of his evaluation in May 2005, the Veteran stated that 
he started having nightmares approximately one year prior to 
the evaluation.  Eventually depression, not otherwise 
specified, was diagnosed and under Axis IV, inadequate income 
and unemployment were listed.

In this case, there is no proof of a psychiatric disorder 
during service or in proximity thereto.  Rather, the record 
reflects psychiatric manifestations about one year prior to a 
May 2005 evaluation.  Furthermore, although the Veteran 
focuses on in-service events, the examiner did not attribute 
the remote onset to service.  In fact, the Axis IV factors 
were income and unemployment, rather than any in-service 
events.

Based upon the silent service records, the normal separation 
examination, the remote onset of psychiatric symptoms and the 
absence of reliable evidence attributing the remote onset to 
service, we conclude that service connection is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


